DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed April 27, 2021, is entered.  Applicant amended claims 1, 11-15 and 17 and cancelled claim 10.  Claims 1-4, 8, 9 and 11-17 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2011/0123841) in view of Imachi et al. (U.S. Publication No. 2004/0023117), Yamamoto et al. (U.S. Publication No. 2012/0208087), Baba et al. (U.S. Publication No. 2008/0241666), Goto et al. (U.S. Publication No. 2012/0270105) and Ito et al. (U.S. Publication No. 2013/0337332).  Scott et al. (U.S. Publication No. 2009/0035662) is cited to support a statement of fact.
With respect to claims 1, 2, 4 and 11, Ahn teaches a secondary battery comprising a positive electrode including a positive electrode active material layer having a positive electrode active material and a negative electrode including a negative electrode active material layer having a negative electrode active material.  Figure 4 and Paragraphs 27-31.
Ahn further teaches the area of the positive electrode is greater than that of the negative electrode within a tolerance range of 0.3%.  Paragraph 40.  This corresponds to a value of 1.003 prima facie case of obviousness exists given the closeness of the value to the claimed range.  MPEP 2144.05(I)(internal citation omitted).  The values are so close that one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would expect the properties to be the same.  Id.
Ahn is silent as to whether the secondary battery satisfies the requirements of Formula (B) of the claimed invention.
However, Imachi, which deals with secondary batteries, teaches the ratio of the negative electrode charge capacity to the positive electrode charge capacity is between 1 to 1.2 to prevent against lithium metal deposition on the negative electrode and prevent against the negative electrode being consumed, which would reduce energy density.  Paragraph 20.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adopt a similar ratio within the battery taught by Ahn because Imachi teaches doing so prevents against deterioration of the reliability of the battery and reduced energy density.  Additionally, given Imachi’s disclosure regarding the importance of the ratio value, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand to maintain the ratio on an area adjusted basis given the difference in area between the positive and negative electrodes disclosed by Ahn.
Furthermore, when Imachi’s ratio is incorporated into Ahn’s secondary battery, as explained above, the value of Formula (A), which is 1.003, is less than that of the ratio, which is 1.20, which satisfies the requirements of Formula (B).

However, Yamamoto, which deals with secondary batteries, teaches the irreversible capacity ratio of the positive electrode to the negative electrode is between 0.91 and 1.05 to suppress decreases in discharge end potential of the positive electrode.  Table 3 and Paragraph 269.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adopt a similar ratio within the battery taught by modified Ahn because Yamamoto teaches doing so suppresses decreases in discharge end potential of the positive electrode.  Additionally, given Yamamoto’s disclosure regarding the importance of the ratio value, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand to maintain the ratio on an area adjusted basis given the difference in area between the positive and negative electrodes disclosed by modified Ahn.
Modified Ahn is silent as to the positive electrode active materials and the presence of an electrolyte.
However, Baba, which deals with secondary batteries, teaches olivine-type lithium iron phosphate compounds (LiFePO4) are effective positive electrode active materials for secondary batteries.  Paragraph 18.  Baba also teaches the battery comprises an electrolyte.  Paragraph 44.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Ahn with Baba is the simple substitution of one known element for another to obtain predictable results.  Modified Ahn teaches a secondary battery comprising positive electrode active materials.  Baba teaches 
Modified Ahn is silent as to the negative electrode active materials.
However, Goto, which deals with secondary batteries, teaches a negative electrode material containing Li4Ti5-yVyO12, wherein 0 is less than y, which is less than or equal to 0.05.  Paragraph 58.  This meets the requirements of Formula 3 of the claimed invention when z is 0.05.
Scott establishes that Li4Ti5O12 is re-written as (Li[Li1/3Ti5/3]O4).  Paragraph 48.  Accordingly, Goto’s Li4Ti5-yVyO12 is equivalent to (Li[Li1/3VyTi(5/3)-y]O4).  Paragraph 58.
Goto teaches allows for the battery to be designed such that discharge ends by negative electrode limitation.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the negative electrode material taught by Goto because doing so obtains a battery having a discharge that ends by negative electrode limitation.
Regarding the charge termination requirement of the claimed invention, Ahn, Imachi, Yamamoto, Baba and Goto, as combined above, teach a battery meeting the formula requirements of the claimed invention.  Applicant acknowledges in the specification the charge In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).
Ahn further teaches a separator is located between the positive and negative electrodes.  Paragraph 36.  Modified Ahn teaches the electrolyte is between the positive electrode and the separator and the negative electrode and the separator (Baba, Paragraph 46), but is silent as to whether the electrolyte is a gel electrolyte in which an electrolyte solution of the electrolyte is held in a high molecular compound.
However, Ito, which deals with a lithium secondary battery, teaches a gel electrolyte comprising liquid electrolyte (electrolyte solution of the electrolyte) poured into a host polymer (high molecular compound).  Paragraph 60.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Ahn with Ito is the simple substitution of one known element for another to obtain predictable results.  Both 
(3)
Claims 3, 8, 9, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2011/0123841) in view of Imachi et al. (U.S. Publication No. 2004/0023117), Yamamoto et al. (U.S. Publication No. 2012/0208087), Baba et al. (U.S. Publication No. 2008/0241666), Goto et al. (U.S. Publication No. 2012/0270105) and Ito et al. (U.S. Publication No. 2013/0337332), as applied to claims 1, 2, 4 and 11 above, and further in view of Kawashima et al. (U.S. Publication No. 2012/0244410).
With respect to claim 3, Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, teach the lithium iron phosphate compound having an olivine structure as the active material but are silent as whether it also contains manganese.
However, Kawashima, which deals with secondary batteries, teaches a lithium iron phosphate compound having an olivine structure is doped with manganese to obtain a high battery capacity and superior cycle characteristics.  Paragraph 36.  Kawashima’s material meets the requirements of the claimed invention when u in Kawashima’s formula is 0.5, which would correspond to an r value of 0.5 in the claimed invention.  Paragraph 36.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the material taught by Kawashima as the 
With respect to claims 8 and 9, Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, teach the battery comprises a laminated electrode structure (Ahn, Figure 2) and is disposed within a casing (Ahn, Figure 4) but are silent as to whether the casing is a film packaging material within the scope of the claimed invention.
However, Kawashima teaches the casing for the secondary battery is also a packaging member that is a laminated film.  Paragraphs 112 and 113.
One ordinarily skilled in the art at a time before the effective filing date of the claimed invention would have appreciated the combination of Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, with Kawashima is the simple substitution of one known element for another to obtain predictable results.  Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, teach a casing packaging material for the battery.  Kawashima teaches the casing packaging material is a laminated film.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time to use the laminated film for the casing because Kawashima teaches this to be an effective casing/packaging material for secondary batteries.
With respect to claim 13, Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, teach the secondary battery meeting the requirements of the claimed invention and further teach the battery is used as a power source of an electronic device, meaning the electronic device is configured to receive supply of power from the battery.  Kawashima, Paragraph 128.
With respect to claim 15, Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, teach the secondary battery meeting the requirements of the claimed invention 
With respect to claim 17, Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, teach the secondary battery meeting the requirements of the claimed invention and further teach the battery is used as a power source for a power tool, which is a power system within the scope of the claimed invention, and supplies power to the tool.  Kawashima, Paragraph 130.
(4)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2011/0123841) in view of Imachi et al. (U.S. Publication No. 2004/0023117), Yamamoto et al. (U.S. Publication No. 2012/0208087), Baba et al. (U.S. Publication No. 2008/0241666), Goto et al. (U.S. Publication No. 2012/0270105) and Ito et al. (U.S. Publication No. 2013/0337332), as applied to claims 1, 2, 4 and 11 above, and further in view of Yu et al. (U.S. Publication No. 2012/0202103).
With respect to claim 12, Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, teach the secondary battery but are silent regarding its use in the claimed battery pack.
However, Yu, which deals with secondary batteries, teaches a secondary battery is disposed in a battery pack including the battery, a control unit for the battery, meaning the control unit is configured to control the battery, and a package that supports the pack components.  Paragraph 153.  Yu teaches this configuration of the secondary battery allows for 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to arrange the battery taught by Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, in a pack because Yu teaches doing so, among other benefits, allows for control of charge and discharge of the battery at a time of abnormal heat generation.
(5)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2011/0123841) in view of Imachi et al. (U.S. Publication No. 2004/0023117), Yamamoto et al. (U.S. Publication No. 2012/0208087), Baba et al. (U.S. Publication No. 2008/0241666), Goto et al. (U.S. Publication No. 2012/0270105) and Ito et al. (U.S. Publication No. 2013/0337332), as applied to claims 1, 2, 4 and 11 above, and further in view of Nakanouchi et al. (U.S. Publication No. 2012/0225328).
With respect to claim 14, Ahn, Imachi, Yamamoto, Baba, Goto and Ito, as combined above, teach the secondary battery but are silent regarding its use in an electrically driven vehicle meeting the specific requirements of the claimed invention.
However, Nakanouchi, which deals with secondary batteries, teaches a secondary battery has applications in an electrically driven vehicle, wherein the vehicle comprises a conversion device to convert the electric power from the battery to a driving force of a vehicle and a control device to perform information processing related to a vehicle control based on information related to the battery.  Paragraph 14.

(6)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (U.S. Publication No. 2011/0123841) in view of Imachi et al. (U.S. Publication No. 2004/0023117), Yamamoto et al. (U.S. Publication No. 2012/0208087), Baba et al. (U.S. Publication No. 2008/0241666), Goto et al. (U.S. Publication No. 2012/0270105), Ito et al. (U.S. Publication No. 2013/0337332) and Kawashima et al. (U.S. Publication No. 2012/0244410),  as applied to claims 3, 8, 9, 13, 15 and 17 above, and further in view of Funada et al. (U.S. Publication No. 2013/0034759).
With respect to claim 16, Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, teach the secondary battery and its use in a storage device but are silent as to the specifics of the arrangement.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, with Funada is the simple substitution of one known element for another to obtain predictable results.  Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, teach the secondary battery is used in a storage device.  Funada teaches a specific configuration of a secondary battery within a storage device.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly configure the storage device taught by Ahn, Imachi, Yamamoto, Baba, Goto, Ito and Kawashima, as combined above, because Funada teaches this to be an effective secondary battery/storage device arrangement.
(7)
Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
(9)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1796